Name: Decision of the EEA Joint Committee No 45/96 of 19 July 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: energy policy;  European construction;  soft energy;  economic geography
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/38 DECISION OF THE EEA JOINT COMMITTEE No 45/96 of 19 July 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 36/95 of 19 May 1995 (1); Whereas Protocol 31 to the Agreement should be amended in order to allow for participation by the EFTA States in the promotion of renewable energy sources in the Community, HAS ADOPTED THIS DECISION: Article 1 The following Article shall be added to Protocol 31 of the Agreement: Article 14 Energy programme and environment-related energy activities: 1. As from 1 January 1996, the EFTA States shall participate in the Community programme referred to in paragraph 4 and in actions pursuant thereto. 2. The EFTA States shall contribute financially to the programme referred to in paragraph 4, and to actions pursuant thereto, in accordance with Article 82 (1) (a) of the Agreement. 3. As from the start of the cooperation in the programme referred to in paragraph 4 and the actions pursuant thereto, the EFTA States shall participate fully in the EC committees and working groups which assist the European Commission in the management or development of such programme and actions. 4. The following Community act, as well as acts deriving therefrom, are the object of this Article:   393 D 0500: Council Decision 93/500/EEC of 13 September 1993 concerning the promotion of renewable energy sources in the Community (Altener programme) (OJ No L 235, 18. 9. 1993, p. 41).  Article 2 This Decision shall enter into force on 1 August 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 July 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 205, 31. 8. 1995, p. 45.